             Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 1 of 18



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                        Southern Division


                                                            *
KISSINGER FINANCIAL
SERVICES, LLC, et al.,                                      *

         Plaintiffs,                                        *
v.                                                                        Case No.: GJH-18-3978
                                                            *
WILLIAM KISSINGER, et al.,
                                                            *
         Defendants.
                                                            *
*        *        *        *         *        *        *         *        *        *         *        *        *

                                         MEMORANDUM OPINION

         Plaintiff Kissinger Financial Services, LLC, its sole member WT Acquisition LLC

(“WTA”), and that entity’s sole member HighTower Holding, LLC (“HighTower”), brought this

business tort action against their former employees, Defendants William Kissinger (“W.K.”)1

and Edward Kissinger (“E.K.”) (collectively, the “Kissingers”), and E.K’s current employer,

RBC Capital Markets, LLC (“RBC”), alleging that W.K. and E.K. breached employment

contracts by leaving for RBC without adequate notice and by taking confidential client

information. ECF No. 46. Plaintiffs’ Second Amended Complaint—filed after the Court

dismissed their First Amended Complaint, ECF Nos. 42, 43—asserts fourteen claims against

Defendants, including a claim under the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C.

§§ 1836 et seq. ECF No. 46. Pending before the Court is Defendants’ Motion to Dismiss



1
  Defendant W.K. has passed away since the filing of the instant motion. ECF No. 55. Consequently, the Court notes
that, pursuant to Fed. R. Civ. P. 25(a)(1), the parties have 90 days from the Notice of Death, ECF No. 55, which was
filed on January 22, 2021, to file a motion for substitution, or the Court will dismiss this action as to W.K. See Fed.
R. Civ. P. 25(a)(1) (“If a party dies and the claim is not extinguished, . . . [a] motion for substitution may be made by
any party or by the decedent’s successor or representative. If the motion is not made within 90 days after service of a
statement noting the death, the action by or against the decedent must be dismissed.”).

                                                           1
          Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 2 of 18



Plaintiffs’ Second Amended Complaint.2 ECF No. 51. No hearing is necessary. See Loc. R.

105.6 (D. Md. 2018). For the following reasons, Defendant’s Motion to Dismiss is denied.

I.      BACKGROUND

        A.       Factual Background3

               i.         The Corporate History of Defendant Kissinger Financial Services,
                          LLC

        In April 2001, Pinnacle Global Group, Inc. (“Pinnacle”) purchased Kissinger Financial

Services, Inc., which included Kissinger Financial Services (the “Kissinger Business”), from

W.K. and E.K. ECF No. 46 ¶ 18. Kissinger Financial Services, Inc. retained its name and became

a wholly-owned subsidiary of Pinnacle. Id. In May 2001, Pinnacle changed its name to Sanders

Morris Harris Group, Inc. (“SMHG”), after which Kissinger Financial Services, Inc., including

the Kissinger Business, was a wholly-owned subsidiary of SMHG. Id. ¶ 20.

        Fourteen years later, in September 2015, Sanders Morris Harris, LLC (“SMH”), a

wholly-owned subsidiary of SMHG, was formed,4 and the following year, in June 2016, Plaintiff

Kissinger Financial Services, LLC was formed. Id. ¶¶ 21, 23. The Second Amended Complaint

does not expressly explain who the members of Plaintiff Kissinger Financial Services, LLC were

at this time, although it is reasonably clear that Plaintiff Kissinger Financial Services, LLC was

an affiliate of SMH. See id. ¶ 28.




2
  Also pending before the Court is a Stipulation to Extend Defendants’ Time to Respond to Plaintiffs’ Second
Amended Complaint, docketed as a Motion for Extension of Time to File. ECF No. 50. The Court grants this
motion. Additionally, the Court approves the Parties’ Stipulation to Extend Defendants’ Time to Respond to
Plaintiffs’ Response in Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint, ECF
No. 53, filed by Defendants.
3
  Unless otherwise stated, the background facts are taken from Plaintiff’s Second Amended Complaint, ECF No. 46,
and are presumed to be true.
4
  The Court notes that the Second Amended Complaint alleges that another entity named Sanders Morris Harris was
created in October 1999 as the result of a merger. ECF No. 46 at 7 n.2. This entity was a wholly-owned subsidiary
of Pinnacle. Id. It is unclear to the Court what relationship this entity has to SMH. Id.

                                                        2
          Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 3 of 18



        In September 2016, SMH and Plaintiff Kissinger Financial Services, LLC executed the

Definitive Agreement that transferred all of the client accounts and material contracts belonging

to SMH to Plaintiff Kissinger Financial Services, LLC.5 Id. ¶ 23. The Second Amended

Complaint quotes language from this agreement stating that SMH, as the seller, intended to

transfer, and Plaintiff Kissinger Financial Services, LLC, as the buyer, intended to acquire “all of

the assets, liabilities, and obligations to the extent each are located at or generated by the

business of Buyer’s current division commonly known as Kissinger Financial Services.” Id.

(emphasis omitted). Additionally, the Second Amended Complaint, through quotes pulled from

Section 2 of the Definitive Agreement, describes the assets purchased via the Definitive

Agreement as “all of the assets employed by Seller exclusively in the Kissinger Business[,]”

excluding “any assets of Buyer that are not used exclusively in the operation of the Kissinger

Business” and “any assets of Buyer that are used partially in the operation of the Kissinger

Business but also in the operation of other divisions of Buyer’s operations[.]” Id. ¶ 24 (emphasis

omitted).

        Sometime prior to February 2017, Summer Wealth Management, LLC (“SWM”)—a

direct subsidiary of Affiliated Wealth Partners Holdings LLC (“AWPH”), id. at 16 n.106—

“acquired SMH and all of its affiliates,” including Plaintiff Kissinger Financial Services, LLC

and the “KFS Business.” Id. ¶ 28. Then, in February 2017, SWM entered into a Purchase and

Sales Agreement with Tectonic Holdings LLC (“Tectonic”) to sell 100% of SMH to Tectonic,

except for certain entities including the “Kissinger Division[,]” which the Second Amended



5
  Plaintiffs allege that the assets transferred from SMH to Plaintiff Kissinger Financial Services, LLC include the
Kissinger Business. Id. ¶ 24. However, it is unclear how the Kissinger Business went from being an asset/operation
of Kissinger Financial Services, Inc., a wholly-owned subsidiary of SMHG, to an asset/operation of SMH, another
wholly-owned subsidiary of SMHG. This gap in the allegations is discussed below. See infra § III.A.
6
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                         3
          Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 4 of 18



Complaint describes as including Plaintiff Kissinger Financial Services, LLC and the “KFS

Business[.]”7 Id. The Agreement referenced a “Kissinger Spinout[,]” which the Second Amended

Complaint defines as “the transfer, sale and assignment of the Kissinger Division to [Plaintiff

Kissinger Financial Services, LLC.]” Id. ¶¶ 28, 29. The Second Amended Complaint then further

explains that, as relevant to this case, Plaintiff Kissinger Financial Services, LLC, “and its

affiliates, including the Kissinger Business, were ‘spun off’ from SMH and retained by SWM

under its umbrella of entities.” Id. ¶ 30.

        Finally, in July 2017, Plaintiff WTA acquired Plaintiff Kissinger Financial Services, LLC

from AWPH and SWM and became the sole member of Plaintiff Kissinger Financial Services,

LLC. Id. ¶¶ 28, 30.

               ii.        The Kissingers’ Employment Contracts

        According to the Second Amended Complaint, in 2017, Defendants W.K. and E.K. were

“Executives” employed in the Hunt Valley, Maryland office of Plaintiff Kissinger Financial

Services, LLC, the wealth management and financial services firm whose corporate history is

described above. ECF No. 46 ¶¶ 4, 14, 38–39. In 2001, 2016, and 2017, W.K. and E.K. signed

employment agreements with Plaintiff Kissinger Financial Services, LLC (2017 agreements) and

its alleged predecessors in interest, Kissinger Financial Services, Inc. (2001 agreements) and

SMH (2016 agreements). Id. ¶¶ 19, 21, 26. The terms of these employment agreements were

substantially similar. Id. The 2017 agreements, which W.K. and E.K. executed on or about

February 1, 2017, include several key provisions that Plaintiffs raise here. Id. ¶ 26.




7
 The “KFS Business” is defined by the Tectonic Agreement as “all assets and operations of SMH located in the
State of Maryland” and all revenues generated by W.K. and E.K. and their subordinates, and thus is seemingly
synonymous with the Kissinger Business. ECF No. 46 ¶ 29.

                                                       4
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 5 of 18



       Section 2(a) of the 2017 agreements permitted W.K. and E.K. to terminate their

employment only “by providing [Plaintiff] KFS with one hundred twenty (120) days prior

written notice[.]” Id. ¶ 34. Section 5 defined the terms “Trade Secret” and “Confidential

Information” and barred W.K. and E.K. from the unauthorized use or disclosure of either, even

after leaving their employment with Plaintiff Kissinger Financial Services, LLC. Id. ¶ 35. The

definitions included “information pertaining to actual and prospective customers, including client

lists and data,” and “client contact information and e-mail addresses.” Id. Finally, Section 6 of

the 2017 agreements included a non-competition clause barring W.K. and E.K. from joining a

business that competes with Plaintiff Kissinger Financial Services, LLC for one year after

termination of their employment. Id. ¶ 36. Another subsection of Section 6 prohibited W.K. and

E.K. from soliciting any client or customer of Plaintiff Kissinger Financial Services, LLC for the

same period. Id.

            iii.       Defendants’ Alleged Misconduct

       On September 22, 2017, W.K. and E.K. each submitted resignation letters to Plaintiff

Kissinger Financial Services, LLC announcing that they had been hired by Defendant RBC, a

competitor of Kissinger Financial Services, LLC. Id. ¶¶ 49–50. Plaintiffs allege in the Second

Amended Complaint that RBC recruiters had begun engaging W.K. and E.K. earlier in 2017

“with the intent of luring them to join RBC as financial advisors[,]” taking advantage of the

rumors that a sale of HighTower was imminent. Id. ¶ 48. According to Plaintiffs, it was apparent

from the plain text of the resignation letters that “both W.K. and E.K. misappropriated

confidential, proprietary, and trade secret client information and absconded to a competitor with

the intention of using said information and trade secrets to directly compete against Plaintiffs.”

Id. ¶ 50. Plaintiffs also allege that within two days of their resignations, W.K. and E.K. “had



                                                 5
             Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 6 of 18



already established a new office environment and were working through the weekend to solicit

as many [Plaintiff] KFS clients or customers as they could.” Id. ¶ 52.

        Since the Kissingers’ resignation, virtually all client accounts formerly serviced by W.K.

and E.K. have been transferred away from Plaintiff Kissinger Financial Services, LLC. Id. These

accounts represented over $350 million in assets, more than half of Kissinger Financial Services,

LLC’s assets under management, and more than $3.8 million in annual revenue. Id. ¶¶ 9–10. The

Kissingers’ departure “so severely impacted Baltimore operations that Plaintiffs had no

alternative but to close Plaintiffs’ Baltimore office[.]” Id. ¶ 52. W.K. and E.K.’s departure also

“completely destroyed” the value of Kissinger Financial Services, LLC to WTA and HighTower,

who had purchased it for approximately $5.7 million as part of a larger transaction. Id. ¶ 10.

        B.       Procedural History

        Plaintiffs originally filed this action on December 27, 2018, ECF No. 1, and filed their

First Amended Complaint on March 8, 2019, adding a claim for misappropriation of trade secrets

under the DTSA, ECF No. 20 ¶¶ 17, 70-78. The First Amended Complaint also asserted a claim

for violation of the Maryland Uniform Trade Secrets Act, Md. Code. Ann., Com. Law §§ 11-

1201 et seq., as well as common law claims of breach of contract, unfair competition, breach of

the duty of loyalty, tortious interference with contract, tortious interference with prospective

business advantage, conversion, civil conspiracy, and unjust enrichment. Id. ¶¶ 52–69, 79–134.

Plaintiff sought actual and compensatory damages of $15 million, as well as punitive damages.

Id. at 37.

        On April 5, 2019, Defendants filed a Motion to Dismiss the Amended Complaint under

Fed. R. Civ. P. 12(b)(1) and 12(b)(6), or in the alternative, for a more definitive statement

pursuant to Rule 12(e). ECF No. 23. In a Memorandum Opinion and Order issued March 6,



                                                  6
           Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 7 of 18



2020, the Court granted Defendants’ motion, finding “that the Amended Complaint use[d] ‘KFS’

to refer to several different entities, thereby creating contradictions that the Court is unable to

reconcile, even construing the allegations in Plaintiff’s favor.” ECF No. 42 at 8; ECF No. 43.

Specifically, “[f]aced with the Amended Complaint’s contradictory and vague descriptions of the

critical facts at issue, and having gained no clarity from Plaintiff’s briefing, the Court

conclude[d] that the Amended Complaint fail[ed] to state a claim and therefore must be

dismissed under Rule 12(b)(6).” ECF No. 42 at 10. The Court ordered Plaintiffs to file a Second

Amended Complaint, or a notice indicating that they do not wish to proceed with the action,

within 21 days of the Order. ECF No. 43.

          The Plaintiffs complied with the Order, filing the Second Amended Complaint on June

19, 2020. ECF No. 46. The Second Amended Complaint includes the same claims and request

for damages but attempts to clarify the corporate history of Plaintiff Kissinger Financial

Services, LLC and what rights Plaintiffs hold with regard to the Kissinger employment

agreements and the client accounts serviced by W.K. and E.K. Id. ¶¶ 18–31. On August 5, 2020,

Defendants filed the instant Motion to Dismiss, arguing that Plaintiffs’ claim did not address the

Court’s concerns as outlined in its March 6, 2020 opinion and that the Court should dismiss the

action with prejudice under Fed. R. Civ. P. 12(b)(6). ECF No. 51. Plaintiffs responded in

opposition on August 19, 2020, ECF No. 52, and Defendants replied on September 9, 2020, ECF

No. 54.

II.       STANDARD OF REVIEW

          To state a claim that survives a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,



                                                    7
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 8 of 18



570 (2007)). The “mere recital of elements of a cause of action, supported only by conclusory

statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012). To determine whether a claim has crossed “the

line from conceivable to plausible,” the Court must employ a “context-specific” inquiry, drawing

on the court’s “experience and common sense.” Iqbal, 556 U.S. at 679–80 (quoting Twombly,

550 U.S. at 570). The Court accepts “all well-pled facts as true and construes these facts in the

light most favorable to the plaintiff in weighing the legal sufficiency of the complaint.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). The Court must

“draw all reasonable inferences in favor of the plaintiff.” Id. at 253 (citing Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)). “[B]ut [the Court] need not accept the legal

conclusions drawn from the facts, and . . . need not accept as true unwarranted inferences,

unreasonable conclusions or arguments.” Id. (first alteration in original) (quoting Giarratano v.

Johnson, 521 F.3d 298, 302 (4th Cir. 2008)).

       “In general, a court ‘is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Whiting-Turner Contracting Co. v. Liberty Mut.

Ins. Co., 912 F. Supp. 2d 321, 332 (D. Md. 2012). However, the “Court ‘may properly take

judicial notice of matters of public record . . . [and] consider documents attached to the

complaint, as well as those attached to the motion to dismiss, so long as they are integral to the

complaint and authentic.’” Kaswell v. Wells Fargo Bank, N.A., No. RDB-13-1315, 2014

3889183, at *1 n.1 (D. Md. Aug. 6, 2014) (alterations in original) (quoting Philips v. Pitt Cty.

Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009)).




                                                  8
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 9 of 18



III.   DISCUSSION

       Defendants make three arguments in their Motion to Dismiss: (1) ambiguities in the

Second Amended Complaint undermine the plausibility of Plaintiffs’ alleged right to enforce a

protectable interest against Defendants; (2) Plaintiffs have insufficiently pled their DTSA claim,

which if dismissed would leave only state law claims over which Defendants argue the Court

should not exercise supplemental jurisdiction; and (3) Plaintiffs’ claims based on the 2001 and

2016 employment agreements are too conclusory to state a claim. ECF No. 51 at 8–19. If the

Court agrees with either of the first two arguments, the action will be dismissed in its entirety. In

contrast, the third argument would only affect the claims in so far as they are based on the 2001

and 2016 employment agreements. The Court will address each argument below.

       A.      Plausibility of Plaintiffs’ Alleged Right to Enforce a Protectable Interest
               against Defendants

       This Court previously admonished Plaintiffs for the confusion created in the First

Amended Complaint by the contradictory use of the abbreviation “KFS” to refer to numerous

different entities. ECF No. 42 at 8–10. This confusion prevented the Court from concluding that

the Plaintiffs had plausibly pled their entitlement to enforce a protectable interest against

Defendants. Id. at 10. Although the section of the Second Amended Complaint addressing

Plaintiff Kissinger Financial Services, LLC’s corporate history and Plaintiffs’ entitlement to

enforce the rights at issue here, ECF No. 46 ¶¶ 18–31, is still not a model of clarity, under the

standard of review for a motion to dismiss, Plaintiffs have now sufficiently addressed the Court’s

concerns.

       Defendants raise a number of concerns with Plaintiffs pleading in the Second Amended

Complaint. The overall thrust of their argument, however, is that Plaintiffs have not plausibly

alleged that Plaintiffs “ever held any rights to the 2001 Employment Agreements or the customer


                                                  9
        Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 10 of 18



accounts that Plaintiffs baldly allege were interfered with by the Kissingers.” ECF No. 51 at 10.

In support of this argument, Defendants first point to Plaintiffs failure to explain whether and

how the Kissinger Business and the 2001 employment agreement between the Kissingers and

Kissinger Financial Services, Inc. were transferred from one wholly-owned SMHG subsidiary

(Kissinger Financial Services, Inc.) to another wholly-owned SMHG subsidiary (SMH). Id. at

11. Defendants are correct that there is a gap in Plaintiffs’ allegations; however, the Court must

make all reasonably inferences in Plaintiffs’ favor, Nemet Chevrolet, Ltd., 591 F.3d at 253, and

detailed factual allegations are unnecessary at the pleading stage, McCaffrey v. Chapman, 921

F.3d 159, 163 (4th Cir. 2019) (citing Iqbal, 556 U.S. at 678). It is reasonable to infer that such a

transfer was made through one or more transactions that took place sometime during the fifteen

year period between 2001, when the Kissingers sold their business (Kissinger Financial Services,

Inc.) to Pinnacle, ECF No. 46 ¶ 18, and 2016, when SMH allegedly transferred the Kissinger

Business and the related employment agreements to Plaintiff Kissinger Financial Services, LLC,

id. ¶ 23. This inference is supported by the 2016 employment agreements, which according to the

Second Amended Complaint “were between ‘Sanders Morris Harris LLC, a Texas limited

liability company dba Kissinger Financial Services [(the “Kissinger Business”)] and W.K. [and

E.K.],’ respectively[,]” id. at 8 n.3 (alterations in original), implying that the Kissinger advisory

business, and its associated contracts and customers, was part of SMH at the time the agreement

was signed. ECF No. 46 ¶ 22.

       Next, Defendants argue that the allegations regarding the transfer of the Kissinger

Business, and its associated contracts and customers, from SMH to Plaintiff Kissinger Financial

Services, LLC are contradictory and fail to adequately allege that Plaintiff Kissinger Financial

Services, LLC ever held “any right to [the] Kissingers’ securities business.” ECF No. 51 at 11.



                                                  10
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 11 of 18



Plaintiffs’ Second Amended Complaint is not devoid of confusion, but ultimately the remaining

confusion is not fatal to Plaintiffs’ action. Plaintiff alleges that “SMH and [Plaintiff Kissinger

Financial Services, LLC] executed an agreement (‘the Definitive Agreement’) that transferred all

of the client accounts and material contracts belonging to SMH [dba Kissinger Financial

Services], including but not limited to the 2016 Employment Agreements, to [Plaintiff Kissinger

Financial Services, LLC.]” ECF No. 46 ¶ 23. This transfer included “all of the assets employed

by Seller [SMH] exclusively in the Kissinger Business[.]” Id. ¶ 24 (emphasis omitted). Other

excerpts from the Definitive Agreement—provided by Plaintiffs without context—do add

confusion by describing Plaintiff Kissinger Financial Services, LLC’s intent to “purchase,

acquire and/or assume, substantially all of the assets liabilities, and obligations to the extent each

are located at or generated by the business of Buyer’s current division commonly known as

Kissinger Financial Services.” Id. ¶ 23 (bolding omitted and emphasis added). However, the

Court finds that these excerpts—which the Court must read without the benefit of viewing the

entirety of the Definitive Agreement or understanding the corporate structure of Kissinger

Financial Services, LLC—are insufficient to defeat the plausibility of Plaintiffs’ claim that the

Kissinger Business, including its associated contracts and customers, was transferred from SMH

to Plaintiff Kissinger Financial Services, LLC through the Definitive Agreement. See Whiting-

Turner Contracting Co., 912 F. Supp. 2d at 332 (finding that the motion to dismiss stage is not

the appropriate time for the Court to resolve factual disputes). Defendants are free, however, to

challenge the effectiveness of the transfer at a later stage of this litigation.8


8
 Defendants further support their argument by asking the Court to consider the Kissingers’ publically available SEC
and FINRA registrations, which allegedly conflict with the allegations Plaintiffs present in their Second Amended
Complaint. ECF No. 51 at 11. However, the Court is “mindful that judicial notice must not ‘be used as an expedient
of courts to consider ‘matters beyond the pleadings’ and thereby upset the procedural rights of litigants to present
evidence on disputed matters.’” Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 511 (4th Cir. 2015)
(quoting Waugh Chapel S., LLC v. United Food & Commercial Workers Union Local, 728 F.3d 354, 360 (4th Cir.
2013)). Defendants ask the Court to find that Plaintiffs’ allegations regarding the corporate history of Plaintiff

                                                        11
          Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 12 of 18



         Finally, Defendants argue that the “Kissinger Spinout” described in the Second Amended

Complaint weighs against the plausibility of Plaintiffs’ claim that Plaintiff Kissinger Financial

Services, LLC owned the right to enforce a protectable interest against Defendants. ECF No. 51

at 12; ECF No. 54 at 4–5. The Second Amended Complaint describes the “Kissinger Spinout” in

two different ways: (1) “‘Kissinger Spinout’ means the transfer, sale and assignment of the

Kissinger Division to [Plaintiff Kissinger Financial Services, LLC,]” ECF No. 46 ¶ 29; and (2)

“[Plaintiff Kissinger Financial Services, LLC] and its affiliates, including the Kissinger Business,

were ‘spun off’ from SMH and retained by SWM under its umbrella of entities[,]” id. ¶ 30. To

better understand these descriptions, it is necessary to review the context in which this particular

transaction was being made.

         According to the Second Amended Complaint, sometime prior to February 2017, “SWM

acquired SMH and all of its affiliates,” including Plaintiff Kissinger Financial Services, LLC and

the customer accounts and employment agreements associated therewith. Id. ¶ 28. SWM then

sold SMH to Tectonic except for the “Kissinger Division[,]” defined as “(i) all assets and

operations of SMH located in the State of Maryland, and (ii) all Revenues generated by [E.K.

and W.K.] and their subordinates.” Id. ¶¶ 28–29. It is a reasonable inference that the “spin out”



Kissinger Financial Services, LLC and the transfer of the Kissinger Business from that entity to SMH are not
plausible because the publically available SEC and FINRA registrations attached to their motion show the
Kissingers’ “registrations with ‘Sanders Morris Harris LLC’ dating back to 2001—some 14 years prior to the SAC’s
allegation of SMH, LLC’s formation in 2015” and show no registrations with Plaintiff Kissinger Financial Services,
LLC. ECF No. 51 at 11. However, these documents do not directly speak to the question at issue here—the
effectiveness of SMH’s transfer of the Kissinger Business to Plaintiff Kissinger Financial Services, LLC—rather
Defendants are asking the Court to adopt their interpretation of the SEC and FINRA registrations. The Court
declines to do so. See Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 216 (4th Cir. 2009)
(“[Defendant] actually seeks notice of its own interpretation of the contents of those documents. The parties clearly
and reasonably disagree about the meaning to be ascribed to these . . . documents, and we therefore decline to
judicially notice them.”). It “is not mandatory that the court consider public records in deciding a motion to dismiss
and the court may use its discretion in taking judicial notice of public records.” Helfand v. W.P.I.P., Inc., 165 F.
Supp. 3d 392, 397 n.6 (D. Md. 2016) (quoting Groff v. JPMorgan Chase Bank, N.A., No. 11-00329-8-RDD, 2011
WL 6140744, at *2 (Bankr. E.D.N.C. Dec. 9, 2011)). Thus, the Court will not take judicial notice of the SEC and
FINRA documents attached to Defendants’ Motion to Dismiss at this stage of the instant action.

                                                         12
          Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 13 of 18



described in the Second Amended Complaint was necessary to achieve the separation of the

Kissinger Division from SMH. This necessity could be explained in two ways: (1) as Defendants

contend, the Definitive Agreement did not effectively transfer all of the assets associated with

the Kissinger’s advisory business from SMH to Plaintiff Kissinger Financial Services, LLC,

resulting in the need for a second transfer; or (2) Plaintiff Kissinger Financial Services, LLC,

was a subsidiary of SMH, and as such, to separate the two entities for the sale of SMH, a spin off

was necessary. The second explanation is both reasonable—it does not contradict any of

Plaintiffs’ other allegations—and in Plaintiffs’ favor, thus, since the Court must draw reasonable

inferences in the Plaintiffs favor when considering a motion to dismiss, that is the inference this

Court adopts for the purposes of this motion.9

         Therefore, after viewing “all well-pled facts as true and constru[ing] these facts in the

light most favorable to the plaintiff” and “drawing all reasonable inferences in favor of the

plaintiff[,]” Nemet Chevrolet, Ltd., 591 F.3d at 253, 255, the Court finds that Plaintiffs have

plausibly alleged that they own the right to enforce the protectable interests at issue in this case

against Defendants.

         B.       Sufficiency of Plaintiffs’ Allegations Regarding the DTSA Claim

         To prevail on a misappropriation claim under the DTSA, a plaintiff must allege: (1) it

owns a trade secret which was subject to reasonable measures of secrecy; (2) the trade secret was

misappropriated by improper means; and (3) the trade secret implicates interstate or foreign

commerce. Philips N. Am. LLC v. Hayes, No. ELH-20-1409, 2020 WL 5407796, at *7 (D. Md.


9
  Defendants also argue that “regulatory approval was necessary to consummate the Kissinger Spinout” and
Plaintiffs never allege such approval was received. ECF No. 54 at 5. However, a complaint is not required to set
forth “detailed factual allegations.” McCaffrey, 921 F.3d at 163 (quoting Iqbal, 556 U.S. at 678). The Court
reasonably infers that such approval occurred. This inference is supported by the uncontested factual allegation that
WTA acquired Plaintiff Kissinger Financial Services, LLC from SWM in July 2017, which implies the spin off was
completed.


                                                         13
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 14 of 18



Sept. 9, 2020); see 18 U.S.C. § 1836(b)(1). At this stage of the instant litigation, the parties’

dispute is limited to the first pleading requirement. Specifically, Defendants urge the Court to

dismiss Plaintiffs’ DTSA claim because Plaintiffs fail to allege that the information

misappropriated by Defendants is a trade secret as defined by the DTSA. ECF No. 51 at 16.

        Under the DTSA, a trade secret includes all forms and types of financial, business, or

economic information if (1) the owner has taken reasonable measures to keep such information

secret; and (2) the information derives independent economic value, actual or potential, from not

being generally known to another person in the relevant industry, and not being readily

ascertainable through proper means. 18 U.S.C. § 1839(3). As discussed above, Defendants argue

first that Plaintiffs are not the “owners” of the information allegedly misappropriated by

Defendants. See supra § III.A. The Court rejected this argument above, holding that, under the

standard of review for Fed. R. Civ. P 12(b)(6) motions, Plaintiffs have now adequately pled that

they own the right to enforce the protectable interest at issue—i.e., they own the information

alleged to be a trade secret here. See supra § III.A. Defendants, however, also argue that

Plaintiffs “fail to allege facts that [support Plaintiffs’ allegation that] the purported trade secrets

derive independent economic value from their secrecy and are not generally known or readily

ascertainable.” ECF No. 51 at 17.

        In the Second Amended Complaint, Plaintiffs claim that the information Defendants

misappropriated included “client lists, client contact and financial information, and other

confidential and/or proprietary information[.]” ECF No. 46 ¶¶ 72–73. The Court reasonably

infers the last category includes “trade secret information about [Plaintiff Kissinger Financial

Services, LLC’s] business, including the fees charged and revenues received[,]” to which the

Kissingers allegedly had access. Id. ¶ 35. Plaintiffs contend that these trade secrets “derive



                                                   14
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 15 of 18



independent economic value, actual or potential, from not being generally known to and/or

readily ascertainable through proper means by other persons who could obtain economic value

from the disclosure or use of such information.” Id. ¶ 74. Supporting this claim, Plaintiffs allege

some of this information was purchased by Plaintiffs’ predecessors in interest as part of the 2001

purchase of Kissinger Financial Services, Inc.,10 and that the remainder was developed by

Plaintiffs and Plaintiffs’ predecessors in interest over the sixteen years that E.K. and W.K. were

employed by Plaintiffs and Plaintiffs’ predecessors in interest. Id. ¶ 35. Most recently, Plaintiffs

WTA and HighTower expended significant resources to obtain these trade secrets as part of the

acquisition of Plaintiff Kissinger Financial Services, LLC. Id. ¶ 38

        The Court finds these allegations sufficient to survive Defendants’ Motion to Dismiss

under Fed. R. Civ. P. 12(b)(6). “In a competition for sales, information about potential customers

and their buying habits, a competitor’s pricing, [and] business strategies . . . is a windfall,

granting the recipient a key to undercut the competition’s pricing . . . and attract their

customers.” Albert S. Smyth Co., Inc. v. Motes, No. CCB-17-677, 2018 WL 3635024, at *4 (D.

Md. July 31, 2018) (holding that the misappropriated information constituted trade secrets for

purposes of the DTSA); MCS Servs., Inc. v. Jones, No. WMN-10-1042, 2010 WL 3895380, at *7

(D. Md. Oct. 1, 2010) (finding customer lists have independent economic value where company

exerted resources to create lists and company’s competitors could use list to undercut company’s

prices); Spirax Sarco, Inc. v. SSI Eng’g, Inc., 122 F. Supp. 3d 408, 426 (M.D.N.C. 2015) (ruling

that a customer list, “old and new product prices,” and other information related to products

offered to or requested by previous consumers properly constituted trade secrets, at least at the


10
  This information, as discussed above, was then transferred through various transaction until it reached Plaintiff
Kissinger Financial Services, LLC. See supra § III.A. One such transfer was through the Definitive Agreement,
which provides more color to what these alleged trade secrets likely include: “all customer accounts and agreements,
customer lists, books and records . . .” ECF No. 46 ¶ 24.

                                                        15
        Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 16 of 18



pleading stage). Misappropriation of this type of information and the resulting windfall to RBC

is the exact outcome that Plaintiffs allege in their Second Amended Complaint. Thus, Plaintiffs

have adequately alleged that the information misappropriated has independent economic value

derived from its secrecy.

       Moreover, it bears emphasizing that the Plaintiffs’ Second Amended Complaint deals

with a misappropriation of trade secrets by the Kissingers, the founders of the investment

advising business in question, and the former executives of Plaintiff Kissinger Financial

Services, LLC. ECF No. 46 ¶ 18. Under these circumstances, Plaintiffs Second Amended

Complaint is fairly read to include all of the valuable customer and pricing information

developed/collected by the Kissingers over the sixteen years they worked for Plaintiff Kissinger

Financial Services, LLC and their predecessors, including the customer and business information

protected by the various employment agreements and defined in those agreements as

competitively sensitive and not generally known—e.g.:

       business plan(s), business prospects, training materials, development plans,
       bidding and pricing procedures, market strategies, internal performance statistics,
       financial data, . . . operational and administrative plans, . . . information pertaining
       to actual and prospective customers, including client lists and data, client contact
       information and e-mail addresses, research materials or analyses, portfolio
       analyses, marketing materials or memoranda, correspondence, and any similar
       information . . . (including without limitation any of the foregoing created or
       developed by [E.K. and W. K.]).

ECF No. 46 ¶ 35; see Oros, Inc. v. Dajani, No. 1:19-cv-351 (LMB/IDD), 2019 WL 2361047, at

*3 (E.D. Va. June 4, 2019). This type of information would not be generally known by

competitors, but undoubtedly would be of value to them. See Albert S. Smyth Co., Inc., 2018 WL

3635024, at *4 (holding that business records containing customer records and lists, customer

buying habits, pricing information, vendor relationships, and business strategies constituted a




                                                 16
        Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 17 of 18



trade secret for purposes of the DTSA). Drawing all reasonable inferences in Plaintiffs’ favor,

this information is subject to trade secret protection under the DTSA.

       C.      Sufficiency of Plaintiffs’ Allegations Regarding the 2001 and 2016
               Employment Agreements

       Defendants argue that Plaintiffs have failed to state a claim based on the 2001 and 2016

employment agreements because Plaintiffs have only included “boilerplate recitations” that those

agreements were violated and neither attach the agreements nor identify with specificity what

obligations were owed under these agreements. ECF No. 51 at 14–15. Defendants support their

argument by citing to Dern v. Liberty Mut. Ins. Co., No. GJH-15-1737, 2015 WL 8665329 (D.

Md. Dec. 11, 2015), which states that, “[i]n Maryland, a Complaint alleging a breach of contract

‘must of necessity allege with certainty and definiteness facts showing a contractual obligation

owed by the defendant to the plaintiff and a breach of that obligation by defendant.’” 2015 WL

8665329, at *4 (emphasis in original) (quoting RRC Ne., LLC v. BAA Md., Inc., 994 A.2d 430,

440 (Md. 2010)). However, Dern is distinguishable from the instant case.

       In Dern, this Court found that the plaintiff had failed “to allege what contractual duty was

breached” and had failed to “indicate what provision of the . . . agreement ha[d] been implicated,

how Defendant’s conduct breached any such provision, or what damage occurred[.]” Id. In

contrast, the Second Amended Complaint at issue here indicates that the 2001 and 2016

employment agreements each contained non-compete, non-solicit, and confidentiality provisions

similar to the non-compete, non-solicit, and confidentiality provisions included in the 2017

employment agreement and that Plaintiffs had breached these provisions. ECF No. 46 ¶¶ 19, 21–

22, 26, 33, 57, 61, 67. Plaintiffs then describe the breached provisions by including block quotes

laying out the exact language of the provisions as included in the 2017 agreements, see id. ¶¶ 32–

37, and by summarizing the obligations created by each provision in the sections describing


                                                17
         Case 1:18-cv-03978-GJH Document 56 Filed 03/17/21 Page 18 of 18



Plaintiffs’ breach of contract claims, id. ¶ 61 (describing the confidentiality provisions in the

2001 and 2016 employment agreements as prohibiting the Kissingers “from using or retaining

any confidentiality, proprietary, or trade secret information”); id. ¶ 67 (describing the non-

compete and non-solicit provisions of the 2001 and 2016 employment agreements as prohibiting

“W.K. and E.K. from working for a direct competitor of Plaintiffs (RBC), from providing

investment advisory, management, and/or brokerage services, soliciting Plaintiffs’ clients”).

Finally, Plaintiffs’ Second Amended Complaint adequately describes Plaintiffs misconduct, how

it breached the agreements, id. ¶¶ 48–52, and the resulting damages, id. ¶¶ 52, 58, 63–64, 69–70.

Thus, Plaintiffs have sufficiently alleged that Defendants breached the 2001 and 2016

employment agreements under Maryland law.

                                                 ***

        Because Plaintiffs have sufficiently pleaded that they own the right to enforce a

protectable interest against the Defendants, have adequately alleged the elements of a DTSA

claim, and have alleged with sufficient specificity their breach of contract claims under the 2001

and 2016 employment agreements, the Court denies the instant Motion to Dismiss.

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss is denied. A separate Order

shall issue.


Date: March    17, 2021                                       _/s/_________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 18
